DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 03/15/2021, with respect to rejections of claims 1-10, 18, 20, and 22 under 35 U.S.C. 103, have been fully considered and are persuasive. Amendment to the independent claims has overcome the rejections, as the applicant argued. Claims 1-10, 18, and 20-22 are allowed. All rejections and objection have  been withdrawn. 
Allowable Subject Matter
Claims 1-10, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 22, as amended, the prior art references of r Utagawa (U.S. Pub. 2010/0026714 A1, already of record), Siegel et al (U.S. Pub. 2015/0341616 A1), Oikawa et al (U.S. Pub. 2008/0297436 A1), and Kerofsky et al (U.S. Pub. 2016/0255322 A1) disclose various limitations of the claims. However, the prior art failed to discloses all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIZE MA/Primary Examiner, Art Unit 2613